Citation Nr: 9933588	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  97-09 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a right 
hand injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD


J. Horrigan, Counsel  


INTRODUCTION

The veteran had active service from November 1990 to June 
1991 and several periods of active duty for training 
(ACDUTRA) and inactive duty training (INACDUTRA) from 1975 to 
1993, including a verified period of INACDUTRA from November 
12-14, 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating action in which 
the RO denied service connection for residuals of a right 
hand injury and residuals of a right knee injury.  In June 
1997, the veteran gave testimony at a hearing at the RO 
before a hearing officer.  A transcript of this hearing is of 
record.  At the June 1997 hearing the veteran withdrew the 
issue of service connection for residuals of a right knee 
injury from appellate consideration.  

In his April 1997 substantive appeal to the Board and in a 
statement received in December 1997, the veteran requested a 
hearing before a member of the Board in Washington, D.C.  In 
statements dated in June and July 1998, the veteran canceled 
his appearance at this hearing that was scheduled for August 
1998.  

This case was remanded by the Board in September 1998 for 
further development.  That development having been completed, 
the case is before the Board for appellate consideration at 
this time.  


FINDINGS OF FACT 

1.  Residuals of a right hand injury are shown by preservice 
clinical records to have preexisted active service; the 
initial injury was sustained in 1986.  

2.  A subsequent, pre-service injury to the right hand was 
shown by pre-service clinical records to have been sustained 
in April 1987.  

3.  The pre-service right hand injuries did not increase in 
severity during active service.  

4.  The veteran sustained a third right hand injury prior to 
a period of INACDUTRA in November 1993.  

5.  The veteran's residuals of his injuries to the right hand 
did not increase in severity during his period of INACDUTRA 
in November 1993.  


CONCLUSIONS OF LAW

1.  Residuals of two injuries to the right hand clearly and 
unmistakably preexisted service and the presumption of 
soundness at entrance is rebutted.  38 U.S.C.A. §§ 1111, 1137 
(West 1991 & Supp. 1999).  

2.  The veteran's preservice residuals of injuries to the 
right hand were not aggravated by active service or 
INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 1153 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.306 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS  

As noted above, the Board remanded this case for further 
medical development in September 1998.  In so doing, the 
Board found that the veteran's claim for service connection 
for residuals of a right hand injury was at least potentially 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
All relevant facts have been developed in regard to this 
claim and no further development is necessary in order to 
assist the veteran in the development of this claim as 
mandated by 38 U.S.C.A. § 5107 (a).  The Board has noted the 
request made by the veteran and his representative for an 
additional VA examination prior to further appellate 
consideration of the veteran's claim.  A review of the June 
1999 examination report indicates that the veteran's medical 
record was reviewed and the physical evaluation conducted on 
that occasion was thorough and appropriate.  No further VA 
examination is necessary for the proper adjudication of the 
veteran's claim.  Accordingly the Board will proceed with 
appellate review of the veteran's claim for service 
connection for the residuals of an injury to the right hand 
on the merits.  

I.  Factual Basis  

Pre-service clinical records from the Pitt County Memorial 
Hospital dated in 1986 reveal that the veteran was treated 
for and diagnosed with a degloving type work related injury 
to the right hand with a comminuted fracture of the proximal 
phalanx of the third digit and a fracture of the proximal 
phalanx of the fifth finger of the right hand.  In addition, 
there was marked soft tissue contusion of the hand and 
fingers.  The veteran was seen in April 1987 for a right hand 
injury after a camera fell on it.  In December 1989 the 
veteran reportedly fell and injured his right wrist.  X-rays 
showed a transverse fracture through the radial metaphysis.  

On examination shortly after entrance onto active service in 
November 1990, the veteran was noted to have reduced wrist, 
thumb, extensor, and grip strength of the right hand.  Review 
of service medical records for the veteran's period of active 
service reveals that the veteran was seen in early December 
1990 with complaints of pain, stiffness and numbness in the 
right hand.  He gave a history of an injury to the right hand 
three years earlier when it was caught in a machine that 
crushes materials.  Evaluation revealed that the veteran had 
minimal sensation to sharp or dull in all fingers but one.  
He was unable to grasp the examiner's finger with any 
strength.  Later in December 1990, it was reported that the 
veteran could not do his Army job and was not deployable.  

Later in December 1990, the veteran was seen after he fell 
down and injured his right hand.  It was said that he may 
have struck a nail.  Evaluation revealed discoloration over 
the palmar surface.  There was a 1-centimeter laceration that 
was soft and mildly tender.  The veteran said that he could 
not flex or extend his fingers against resistance.  It was 
noted that, although he claimed that he could not use his 
hand, the veteran used his extensor muscles on flexion and 
his flexor muscles on extension.  It was noted that, when 
distracted, the veteran could move his hand without 
difficulty.  The assessment was hand scratch.  An impression 
of recent fall on the right hand with probable masking 
limitation injury was also noted.  

On a March 1991 service examination for redeployment, 
multiple scars and skin grafts were noted on the right hand.  
It was said that he had normal range of motion.  On his May 
1991 examination prior to discharge from his period of active 
service, no pertinent abnormality was noted on clinical 
evaluation.  

Private clinical records and medical statements reveal that 
the veteran was seen on November 17, 1993 for treatment of a 
laceration injury to the radial aspect of the right palm 
centered over the second metacarpal.  This injury had 
occurred one week prior to treatment when the veteran cut his 
palm with a box cutter while at work.  The particular report 
which specifies the date of injury most precisely, is dated 
January 7, 1994, from L.J. Curtsinger, M.D.  It notes that 
the veteran was seen in his office on November 17, 1993 with 
a seven day old injury, sustained while at work.  (This 
places the date of the injury approximately two days prior to 
the commencement of INACDUTRA from November 12, 1993 to 
November 14, 1993.)  It was noted that the veteran had 
sustained a large palmar laceration in the remote past that 
had healed up well.  The recent injury had cut through the 
old graft site and the veteran had noted the onset of 
paresthesia on both sides of the index finger about 15 to 20 
minutes after the injury.  He also had had some paresthesia 
in the thumb, but this had resolved.  Physical examination 
revealed a 2-centimeter laceration through the old skin graft 
site with no evidence of infection.  The wound appeared to be 
a few millimeters deep, but had obviously closed some on its 
own.  Neurological examination revealed normal two point 
discrimination in all fingers but the index finger, in which 
he had very poor two point discrimination, if any, on the 
radial and ulnar aspects of that finger.  His flexor 
digitorum superficialis and his flexor digitorum profundus 
were intact to his index, thumb, and middle fingers.  The 
impression was palmar laceration with digital nerve 
paresthesia to the radial and ulnar digital nerves to the 
right index finger.  

During further private outpatient treatment in late November 
1993, the veteran reported subjective return of sensation in 
the right index finger.  His two-point discrimination was 
still not normal.  When seen in late December 1993, it was 
noted that the veteran still had paresthesia on the ulnar and 
radial aspects of the index finger.  His wound was well 
healed.  

When seen at a private facility in early February 1994, the 
veteran said that he had no numbness in the right hand prior 
to his recent injury.  In March 1994, the veteran underwent 
surgical exploration of the radial digital and ulnar digital 
nerves of the right index finger at a private medical 
facility.  Dissection revealed nerve incontinuity and no 
neuroma.  Reference was made to a box cutter injury that had 
occurred the previous month.  Electrodiagnostic studies 
performed in April 1994 revealed mild median neuropathy at 
the right wrist (carpal tunnel syndrome) and mild ulnar 
neuropathy at the right wrist.  It was reported that the 
veteran sustained a box cutter injury on February 22, 1994.  

When again seen for private outpatient treatment in mid May 
1994, the veteran complained of pain in the index and middle 
fingers predominantly and numbness in the thumb.  The 
impressions were right carpal tunnel compression and status 
post severe lacerations and skin graft into the palm in the 
distant history and a box cutter injury in December (sic) 
1993.  The doctor did not think that the current symptoms 
were completely unrelated to the 1993 injury and could not 
completely exclude either the veteran's risk of carpal tunnel 
compression as a result of his remote palm injury and as a 
possible recent development of a repetitive use injury at his 
job.  

On VA examination in July 1996, it was reported that the 
veteran was unable to close his right hand to make a fist.  
He said that he had a great deal of pain and weakness in the 
right hand and that he could hardly use it.  Evaluation 
revealed decreased sensation in the right hand, especially on 
the back of the hand and in the palm.  He could not make a 
fist with the right hand.  The right biceps and triceps were 
weak due to lack of use.  The diagnoses included right hand 
injury.  During a July 1997 VA general medical examination, 
the veteran complained of tenderness and pain in the wrists, 
hands, and fingers.  Evaluation revealed an area of skin 
grafting on the right palm at the base of the thumb that 
measured three inches by one inch.  The fingers of the right 
hand were held in a partially flexed position and he was 
unable to flex them completely.  The diagnosis was residuals 
of right hand injuries with surgical repair.  

During a June 1997 hearing at the RO, the veteran said that 
his doctor had given him a note prior to weekend training to 
the effect that he was not to perform any activity requiring 
the use of his right hand and that he was not to be exposed 
to any cold weather because surgery was pending for his hand.  
He said that his military superiors ignored the doctor's note 
and that he lived in a cold tent all that weekend.  He also 
said that he was not allowed to leave the rifle range 
although this was aggravating his hand.  He said that this 
resulted in a bad infection in his hand that resulted in 
additional disability.  He said that he had surgery on his 
hand about 4 months later.  He said that he was permanently 
severed from the National Guard on January 6, 1994.  He also 
said that he was deployed to Southwest Asia in 1990 against 
doctor's orders and that this deployment also aggravated his 
hand problem, because it exposed his right hand to unsanitary 
conditions and infections.  

On VA orthopedic examination in June 1999, the examiner noted 
that he had reviewed the veteran's medical records file.  
After physical examination, it was the examiner's opinion 
that there was no evidence to substantiate the veteran's 
claim that his right hand disability worsened during his 
active service from November 1990 to June 1991.  He also 
opined that there was no evidence to show an increase in 
severity of the veteran's right hand disability since that 
time until November 14, 1998 (sic).  He further commented 
that the veteran's hand appeared to have the appearance of 
normal usage.  


II.  Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active service 
or for injury incurred in or aggravated during inactive duty 
for training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131(West 
1991 & Supp. 1999).  A preexisting injury or disease will be 
considered to have been aggravated by active service, where 
there is an increase in severity during such service, unless 
there is clear and unmistakable evidence that the increase in 
severity is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where a 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153 (West 1991 & Supp. 1999) 38 C.F.R. § 3.306 
(1999).  

The record indicates that the veteran's initial injury to the 
right hand occurred in 1986, several years prior to service.  
There was a second right hand injury in April 1987.  The 
residuals of this injury were noted on the veteran's November 
1990 examination shortly after entrance onto active service.  
In December 1990, shortly after service entrance, the veteran 
sustained a slight laceration in the area of his previous 
right hand injury.  This was described as a minor scratch.  
Although the veteran said that he could not flex or extend 
his fingers on that occasion, it was noted on evaluation that 
he could move the hand without difficulty when distracted.  
On a service examination conducted three months later, it was 
noted that the veteran had normal range of motion in the 
right hand and no right hand impairment was noted on the 
veteran's May 1991 examination prior to separation from 
active service.  

This evidence does not demonstrate that residuals of the 
preservice right hand injuries increased in severity during 
the veteran's period of active service.  The laceration 
injury noted shortly after service entrance in December 1990 
was very minor and the veteran's complaints about his hand on 
that occasion were considered very dubious.  In any event no 
clinical findings indicative of worsening pathology were 
noted on two subsequent physical examinations during his 
period of active service, including on his examination prior 
to discharge from service.  We also note that the record does 
not contain any indication of treatment for right hand 
disability between the veteran's discharge from service in 
1991 and November 1993, when he again injured his right hand 
in a nonservice, work related injury.  The pre-service 
residuals of right hand injury are therefore not shown by the 
service medical records to have increased in severity during 
service.  

As noted above, the veteran incurred a further injury to his 
right hand in November  1993, shortly before performing two 
days of INACDUTRA.  This injury occurred when he lacerated 
the palm of the right hand while at work.  There are no 
clinical records recording any complaints or findings in 
regard to the veteran's right hand during his one weekend 
period of INACDUTRA.  When initially seen by a private 
physician one week after the injury (and subsequent to the 
period of INACDUTRA) paresthesia in the right index finger 
was noted but the laceration wound was not infected and was 
partially healed.  The veteran subsequently complained of 
pain in the middle finger and index finger, as well as 
numbness in the thumb.  

This evidence does not established that the veteran's period 
of INACDUTRA in November 1993 resulted in any increase in 
severity of any preexisting residuals of right hand injury.  
When seen by a private physician shortly after completing his 
INACDUTRA in November 1993, the veteran's recent laceration 
wound to his right hand was not infected and was clearly 
beginning to heal.  The contemporaneous clinical records 
therefore fail to demonstrate any pathological advancement of 
the preexisting residuals of right hand injury during the 
November 1993 period of INACDUTRA.  

The veteran has asserted that his right hand disability was 
made worse by his service in Southwest Asia because he was 
exposed to the risk of infection.  However, there is no 
competent medical evidence showing that the veteran developed 
an infection in his right hand due to his assignment to 
Southwest Asia while on active service.  

The veteran has also asserted that after his November 1993 
laceration injury his physician wrote a letter to the 
veteran's military superiors to the effect that he should not 
perform duties requiring the use of his right hand and that 
the hand should not be exposed to cold.  The veteran further 
stated that his military superiors ignored this note and that 
the performance of his military duties caused him to develop 
an infection in his right hand.  Here again there was no 
evidence of right hand infection during or shortly after the 
November 1993 period of INACDUTRA.  The Board also notes that 
after a recent VA examination and a review of the veteran's 
clinical records, the examining physician opined, 
essentially, that there was no evidence indicating 
aggravation of the veteran's right hand disability as a 
result of his military service or the November 1993 period of 
INACDUTRA.  

Since the evidence does not show that the veteran's 
preexisting right hand injuries were aggravated during his 
period of active service or during INACDUTRA, service 
connection for the residuals of an injury to the right hand 
must be denied.  


ORDER

Service connection for the residuals of an injury to the 
right hand is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 

